DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed April 23,  have been fully considered but they are not persuasive. 	Regarding Claims 1 and 12, the amendments requiring a unitary structure for the insulative material would overcome Lee ‘993 by itself, but upon further consideration the combination of Lee ‘993 and Lee ‘882 teaches this limitation as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0060993) in view of Lee (US Pat. No. 9,773,882) hereinafter “Lee2”.	Claim 12, Lee discloses (Figs. 2-3, see annotated below) a memory device, comprising: 	a vertical stack (160 with top 170/130 stack) of alternating (160 and 130 are alternating) insulative levels (160 with top 170, first insulating layers/second insulating layers, Para [0061]) and conductive levels (130, gate conducting layers, Para [0061]); 	memory cells along the conductive levels (shown in Fig. 74, with memory cells MC1-MCn along gates, Para [0172]); 	the conductive levels having control gate regions (2nd) which include a first vertical thickness (vertical thickness of 2nd, hereinafter “v1”), having routing regions (1st) which include a second vertical thickness (vertical thickness of 1st, hereinafter “v2”) that is less than the first vertical thickness (v2 is less than v1), and having tapered transition regions between the first vertical thickness and the second vertical thickness (region between 2nd and 1st, hereinafter “tapered”); 		charge-blocking material (146, blocking insulating layer, Para [0069])  adjacent the control gate regions (146 is adjacent 2nd); 	charge-storage material (144, charge storage layer, Para [0069])  adjacent the charge-blocking material (144 is adjacent 146); 	dielectric material (142, tunneling insulating layer, Para [0069]) adjacent the charge-storage material (142 is adjacent 144); 	channel material (110, channel layer, Para [0068]) extending vertically along the vertical stack (110 extends vertically along the 160/130 stack) and being adjacent the dielectric material (110 is adjacent 142); and 4 	M122-7131 MO1.docxthe memory cells including the control gate regions, and including regions of the charge-blocking material, the charge-storage material, the dielectric material and the channel material MC1-MCn includes word lines and all their elements, Para [0172]), the insulative levels (160 with top 170) comprising an insulative material (160/170, first/second insulating layers, Para [0061]) that extends over the routing regions (160 extends over 1st), over the control gate regions (170 extends over 2nd ) and over a portion of the charge blocking material (170 extends over 146 see inset of Fig. 2).	Lee does not explicitly disclose an insulative material within a unitary structure.	However, Lee2 discloses (Fig. 3) an insulative material (33, Col. 5, lines: 53-60) as unitary structure (33 is a single structure) over control gate (14, Col. 2, lines: 1-6) with routing regions (outer portion of conductive material 20, Col. 2, lines: 1-6).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the unitary insulative structure of Lee2 to the insulative material of Lee.  The motivation to do so is that making the structure integral instead of out of multiple pieces is a matter of obvious engineering choice, see MPEP 2144 (V) (B), In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).	
    PNG
    media_image1.png
    713
    880
    media_image1.png
    Greyscale
Claim 16, Lee in view of Lee2 discloses the memory device of claim 12.	Lee discloses (Figs. 2-3) wherein the charge-storage material is a charge-trapping material (Lee discloses the charge-storage material is a charge-trapping material (see Para [0070] in which Lee teaches silicon nitride as the material of charge storage layer 144); Applicant’s own specification Para [0039] discloses silicon nitride as a charge trapping material; as such, under the broadest reasonable interpretation (BRI) in view of the specification, the silicon nitride charge-storage layer of Lee is a charge-trapping material).	Claim 17, Lee in view of Lee2 discloses the memory device of claim 12.	Lee discloses (Figs. 2-3) wherein the charge-storage material comprises silicon nitride (144 can be silicon nitride, Para [0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0060993) in view of  Lee (US Pat. No. 9,773,882) hereinafter “Lee2” in further view of Daycock (US 2018/0219021).
	Claim 1, Lee discloses (Figs. 2-3, see annotated below) an integrated structure, comprising: 	a vertical stack (160 with top 170/130 stack) of alternating (160 and 130 are alternating) insulative levels (160 with top 170, first insulating layers/second insulating layers, Para [0061]) and conductive levels (130, gate conducting layers, Para [0061]); 		the conductive levels having first regions (1st) of a first vertical thickness (v1), having terminal 2nd) of a second vertical thickness (v2) which is greater than the first vertical thickness (v2 is greater than v1), and having flared transition regions between the first regions and the terminal regions (flared region is between 1st and 2nd, hereinafter “tapered”); 		charge-blocking material (146, blocking insulating layer, Para [0069]) adjacent the terminal regions (146 is adjacent 2nd); 	charge-storage material (144, charge storage layer, Para [0069]) adjacent the charge-blocking material (144 is adjacent 146);	dielectric material (142, tunneling insulating layer, Para [0069]) adjacent the charge-storage material (142 is adjacent 144) ; and 	channel material (110, channel layer, Para [0068]) adjacent the dielectric material (110 is adjacent 142), the insulative levels (160 with top 170) comprising an insulative material (160/170, first/second insulating layers, Para [0061])  that extends over the first regions of the conductive levels (160 extends over 1st), over the terminal regions (170 extends over 2nd) and over a portion of the charge blocking material (170 extends over 146 see inset of Fig. 2).	Lee does not explicitly disclose charge-storage material arranged in vertically-stacked segments; the segments being along the conductive levels and being vertically spaced from one another by gaps, and an insulative material within a unitary structure.	However, Lee2 discloses (Fig. 3) an insulative material (33, Col. 5, lines: 53-60) as unitary structure (33 is a single structure) over control gate (14, Col. 2, lines: 1-6) with routing regions (outer portion of conductive material 20, Col. 2, lines: 1-6).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the unitary insulative structure of Lee2 to the insulative material of Lee.  The motivation to do so is for making an integral element, see MPERP 2144 (V) (B), In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).44, charge-trapping material, Para [0020]) arranged in vertically-stacked segments (44 arranged in vertical segments 43, Para [0021]); 	the segments being along (43 are along 20) conductive levels (20, conductive levels, Para [0013]) and being vertically spaced (43 are vertically spaced by 45) from one another by gaps (45, gaps, Para [0021]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the gaps of Daycock as they prevent charge migration between memory cells which results in improved data retention (Daycock, Para [0022]).	
    PNG
    media_image1.png
    713
    880
    media_image1.png
    Greyscale
	Claim 2, Lee in view of Lee2 and Daycock discloses the integrated structure of claim 1.	Lee does not explicitly disclose wherein the conductive levels include a conductive liner material extending along an outer peripheral surface of a conductive core material.	However, Daycock discloses (Fig. 2) wherein the conductive levels (20, conductive levels, Para 30, outer conductive layer, Para [0012]) extending along an outer peripheral surface (30 extends along outer periphery of 28) of a conductive core material (28, conductive corer, Para [0012]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dual layer conductive level of Daycock as it a suitable configuration for conductive levels (Daycock, Para [0013]).	Claim 3, Lee in view of Lee2 and Daycock discloses the integrated structure of claim 2.	Daycock discloses (Fig. 2) wherein the conductive liner material comprises titanium nitride (30 may be titanium nitride, Para [0012]) and the conductive core material comprises tungsten (28 may be tungsten, Para [0012]).	Claim 4, Lee in view of Lee2 and Daycock discloses the integrated structure of claim 3, wherein the conductive liner material of an individual of the conductive levels has an 2 M122-7131 MO1.docxouter peripheral surface which extends along a taper within a flared transition region associated with said individual of the conductive levels (30 of Daycock would extends along tapered of Lee when replacing 130).	Claim 5, Lee in view of Lee2 and Daycock discloses the integrated structure of claim 4, wherein the conductive core material of the individual of the conductive levels has an outer peripheral surface which also extends along the taper within the flared transition region associated with said individual of the conductive levels (28 of Daycock would extends along tapered of Lee when replacing 130). 
Claim 6, Lee in view of Lee2 and Daycock discloses the integrated structure of claim 1.	Lee discloses (Fig. 2 inset) wherein the charge-blocking material is configured as continuous layer that extends through the stack (146 is continuous and extends through stack).	Claim 11, Lee in view of Lee2 and Daycock discloses the integrated structure of claim 1.	Lee discloses (Figs 2-3) wherein the channel material is flat along the vertical stack (110 is flat along 160/130 stack).Claim 18, Lee in view of Lee2 discloses the memory device of claim 12. 	Lee in view of Lee2 does not explicitly disclose wherein the charge-storage material is arranged as vertically-stacked segments which are vertically-spaced from one another by gaps.	However, Daycock discloses (Fig. 1) charge-storage material (44, charge-trapping material, Para [0020]) arranged in vertically-stacked segments (44 arranged in vertical segments 43, Para [0021]); 	the segments being along (43 are along 20) conductive levels (20, conductive levels, Para [0013]) and being vertically spaced (43 are vertically spaced by 45) from one another by gaps (45, gaps, Para [0021]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the gaps of Daycock as they prevent charge migration between memory cells which results in improved data retention (Daycock, Para [0022]).	Claims 9-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/00060993) in view of  Lee (US Pat. No. 9,773,882) hereinafter “Lee2”  in view of Daycock (US 2018/0219021) in further view of Lee (US 2015/0294980) hereinafter “Lee3”.	Claim 9, Lee in view of Lee2 and Daycock discloses the integrated structure of claim 1.	Lee in view of Lee2 and Daycock does not explicitly disclose further including high-k material between the terminal regions and the charge- blocking material.	However, Lee3 discloses (Fig. 16) including high-k material (19a, high-k dielectric pattern, Para [0056]) between (19a between terminal region of WLs and 21a) the terminal regions (terminal regions of WLs) and a charge- blocking material (21a, blocking dielectric pattern, Para [0067]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the high-k dielectric of Lee2 as it can improve coupling ratio (Lee2, Para [0071]).	Claim 10, Lee in view of Daycock, Lee2, and Lee3 discloses the integrated structure of claim 9.	Lee in view of Daycock, Lee2, and Lee3 does not explicitly disclose wherein the high-k material Claim 13, Lee in view of Lee2 discloses the memory device of claim 12.  	Lee in view of Lee2 does not explicitly disclose wherein each conductive level comprises a conductive core at least partially surrounded by an outer conductive layer, with the conductive core comprising a different composition than the outer conductive layer; and wherein high-k material is between the outer conductive layers and the charge-blocking material.	However, Daycock discloses (Fig. 2) wherein the conductive levels (20, conductive levels, Para [0012]) comprises a conductive core (28, conductive core, Para [0012]) surrounded by (28 surrounded by 30) an outer conductive layer (30, outer conductive layer, Para [0012]), with the conductive core comprising a different composition than the outer conductive layer (28 can be tungsten and 30 can be titanium nitride, Para [0013]). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dual layer conductive level of Daycock as it a suitable configuration for conductive levels (Daycock, Para [0013]).	Furthermore, Lee3 discloses (Fig. 16) high-k material (19a, high-k dielectric pattern, Para [0056]) between (19a between outer region of WLs and 21a) the outer conductive layer (outer regions of WLs) and a charge- blocking material (21a, blocking dielectric pattern, Para [0067]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the high-k dielectric of Lee3 as it can improve coupling ratio (Lee2, Para [0071]).Claim 14, Lee in view of Daycock, Lee2, and Lee3 discloses the memory device of claim 13.  	Daycock discloses wherein the conductive cores comprise one or more metals, and wherein the outer conductive layers comprise metal nitride (28 can be tungsten and 30 can be titanium nitride, Para [0013]).	Claim 15, Lee in view of Daycock, Lee2, and Lee3 discloses the memory device of claim 14.	Daycock discloses wherein: 	the conductive cores comprise tungsten (28 can be tungsten, Para [0013]); 	the outer conductive layers comprise titanium nitride (30 can be titanium nitride, Para [0013]).	Lee in view of Daycock, Lee2, and Lee3 does not explicitly disclose the high-k material comprises one or more of AIO, HfO, HfSiO, ZrO and ZrSiO, where the chemical formulas indicate primary constituents rather than specific stoichiometries.  	However, Daycock discloses a high-k dielectric material may be AlO, HfO, ZrO (Para [0014]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize AlO, HfO, ZrO as the high-k dielectric material as they fulfill the requirement of having a larger dielectric constant than silicon oxide (Daycock, Para [0014]).
Allowable Subject Matter
Claims 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 7 (from which claim 8 depends), claim 7 was previously objected to, and has been rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819